NETERER, District Judge.
Section 1, c. 81, Laws of 1917 of Washington (section 3293, Rem. Comp. Stat. 1922), provides, among other things: “ * * * The terms ‘deposits eligible to guaranty,' * * * and ‘guaranteed deposits,' * * * shall be held and construed to mean money deposited, in a bank, subject to cheek or other form of withdrawal, and not specifically secured.” The issue is: Was the deposit covered by plaintiffs’ bonds specifically secured?
The Supreme Court of Washington, in State ex rel. Lewis v. Duke, 120 Wash. 13, at page 16, 206 P. 918, 920, says: “It is plain * * * that under the act the creditors of the bank, other than those specified as guaranteed depositors in section 1, p. 308 (Rem. Comp. Stat. § 3293), do not participate in the guaranty fund.”
This deposit was clearly within section 3293, supra, and was specifically secured by the bonds of the plaintiff. The undertaking entered into is that the bank “shall faithfully and truly account for all bankruptcy funds now on deposit or hereafter deposited with it.” The bond is without question specific security for a specific fund. The words “specific” and “generic” are relative. Curiel v. Beard (C. C.) 44 F. 551. The term “generic” has reference to a class of related things. Continental Ins. Co. v. Continental Fire Ins. Co. (C. C.) 96 F. 846. While the term “specific” is limited to a particular, definite, or precise thing. Peters v. Banta, 120 Ind. 416, 22 N. E. 95, 23 N. E. 84.
There is no question of uncertainty or confusion as to the fund or the security. The prayer of defendants is granted.